MEMORANDUM **
Reginald P. Burgess appeals pro se the district court’s judgment affirming a bankruptcy court order dismissing his Chapter 11 bankruptcy petition as a bad faith filing. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review for clear error the bankruptcy court’s findings of fact and review de novo its legal conclusions. Allred v. Kentucky (In re Kennerly), 995 F.2d 145, 146 (9th Cir.1993). We review for abuse of discretion the district court’s denial of a recusal motion. Jorgensen v. Cassiday, 320 F.3d 906, 911 (9th Cir.2003). We affirm.
The bankruptcy court did not abuse its discretion in dismissing Burgess’ Chapter *92211 petition because the record indicated he was utilizing bankruptcy petitions as a litigation tactic to interfere with ongoing state court proceedings, he offered no substantial proof that his business existed, and he did not appear to possess any assets with which to reorganize. See Marsch v. Marsch (In re Marsch), 36 F.3d 825, 828-29 (9th Cir.1994) (per curiam).
Contrary to his assertion, Burgess offers no evidence that the district court judge was biased, and we find no abuse of discretion in the denial of his motion to disqualify. See Yagman v. Republic Ins., 987 F.2d 622, 626-27 (9th Cir.1993) (mere speculative assertions of invidious motive are insufficient to show judicial bias).
All remaining contentions are unpersuasive.
No further filings will be accepted in this closed appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.